Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				       DETAILED ACTION

1.	This is in response to application filed on February 02, 2020 in which claim 1-21 are
presented for examination.

						Status of Claims
	2.	Claims 1-21 are pending, of which claims 1, 8 and 15 are in independent form.


Response to Arguments
	3.	Applicant's amendment filed 01/16/2021 has been fully considered but they are 

not persuasive. Applicant argues in substance.

	On page 8 of the argument, the Applicant stated that “The URLs of Perrault are not associated with different assessment environments that each has an associated database”.
Examiner respectfully disagrees.  Perrault teaches URL associated with permalink.  The system link the database with reference material, table of content.  The system uses database structures to automatically associate records of individual professionals with: completion of courses, states and other 
jurisdictions requiring credits, historical requirements completion, goals etc. A database structure is provided to handle associations of content with learning items, such as courses, and learning links.  User can  access the content by selecting one of those displayed link .  Therefore, the displayed links are connected to a database storing the information connected to the links(Para[106][0134-0136][0141]).

	On page 9 of the argument, the Applicant stated that the mere submission of input via an account creation screen does not operate to retrieve credentials associated with a selected assessment environment from a database, as claimed.


	On page 9 of the argument, the Applicant stated that “Vignisson fails to disclose "in response to processing the second user input, updating the database corresponding to the selected one of the assessment environments.”
Examiner respectfully disagrees.  Applicant mentioned why Perrault does not teach above mentioned limitation.  However, the Applicant does not explicitly pointed out why Vignisson reference does not teach the claimed limitation.  Since the claim does not explicitly clarify the “learning assessment environment”, any type of learning settings such as a browsing environment for children( per Vignisson) or provide a comprehensive and integrated professional education and training platform(Perrault) satisfies the “learning assessment environment”.  


					Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to support the limitation "updating the database is performed without updating corresponding data in the organizational database.".  Specifically the specification notes that "the system may generate a new assessment environment without requesting further information such as a URL or credentials from the user" or “switching assessment environments without re-submitting his credentials”  Nothing within the specification supports that updating the database is performed without updating corresponding data in the organizational database.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	5.	Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault et al. (US PG Pub 2011/0055100) published on January 02, 2014 in view of Vignisson (US PG Pub 2009/0254568) published on October 8, 2009.

	As per claim 1, 8 and 15,  Perreault teaches:  A system comprising: a database system implemented using a server system(Para[0074] shows servers are connected to a database, as taught by Perreault), the database system configurable to cause: 
processing a user request to generate a learning assessment environment(fig 3 e.g. 306, as taught by Perreault);  
5responsive to processing the user request, generating a particular learning assessment environment such that the particular learning assessment environment is associated with a corresponding Uniform Resource Locator (URL), credentials of a user in association with the particular learning assessment environment, and a corresponding database Para[0113][0195][0126] A user is presented with a login interface 702 and, in this case, enters the user's email address and password.  CPE course information and functionality is provided in the way of CPEFINDER 704, class schedule/calendar 706 and learning options function 708. This screen provides the user with icons, which may include hyperlinks, for various education service providers or systems.    User can select and view the course by selecting the links provided and administrator makes the changes , as taught by Perreault); 
updating a set of learning assessment environments accessible via a user account associated with the user to include the particular learning assessment environment, each of the learning assessment environments being associated with a corresponding URL, credentials of the user in association with the learning assessment environment, and a corresponding database (Para[0088-0091][00113-0114] [0123][0126]after login into the accounts the user selects accounting.   User can select and view the course by selecting the links provided.   Database is updated after administrator makes the changes, as taught by Perreault);  
processing first user input received frim a user device, the first user input indicating a selection of one of the learning assessment environments(fig 7-9 Para[0114]user inputs login credential.  After login into the accounts the user selects accounting, as taught by Perreault); 
retrieving the credentials of the user associated with the selected learning assessment environment(fig 9 shows based on selection of accountant, individual tax or corporate tax displays, as taught by Perreault);
launching the selected learning assessment environment using the corresponding URL and credentials of the user(Para[0085][0134] User enter password to login. permalinks, such as URLs, that link to courses having associated Course ID numbers, are associated with chapters or particular sections of professional resource related content, such as practice guidance materials. The links are then embedded in the content and/or table of contents associated with the reference materials and may also be associated with and presented using user interface web pages presented when displaying the content, as taught by Perreault);
providing a learning assessment task via the URL corresponding to the selected learning assessment environment(Para[0126] links associated with the course, as taught by Perreault); and 
received from the user device and pertaining to the learning assessment task;
On the other hand, Vignisson teaches updating the database corresponding to the selected learning assessment environment based, at least in part, on second user input received from the user device and pertaining to the learning assessment task (fig 3-4 Para[0046-0050]shows editor makes changes and update the corresponding database using a corresponding device and notification of the change being sent to the parent, as taught by Vignisson);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Perreault invention with the teaching of Vignisson because doing so would result in increased efficiency by allowing the data to be shared and modified by the user located remotely.

As per claim 2, 9 and 16,  the combination Perreault and Vignisson teaches wherein the user request does not identify the credentials, URL, or database (Para[0043] e.g. URL not approved, as taught by Vignisson).

	As per claim 3, 10 and 17, the combination Perreault and Vignisson teaches wherein the credentials comprise at least one of: a username, password(fig 7 e.g. 702, as taught by Perreault), or refresh token.

	As per claim 4, 11 and 18,  the combination Perreault and Vignisson teaches the database system further configurable to cause: generating the credentials of the user (Para[0076] fig 7, as taught by Perreault).

	As per claim 5, 12 and 19,  the combination Perreault and Vignisson teaches the selected learning assessment environment being the particular learning assessment environment(Para[0129], as taught by Perreault).

As per claim 7, 14 and 20,  the combination Perreault and Vignisson teaches processing credentials of the user received in association with a learning assessment environment(fig 7, as taught by Perreault), the learning assessment environment being associated with a corresponding URL and a corresponding database (fig 1 Para[0113][0195] A user is presented with a login interface 702 and, in this case, enters the user's email address and password.  CPE course information and functionality is provided in the way of CPEFINDER 704, class schedule/calendar 706 and learning options function 708. This screen provides the user with icons, which may include hyperlinks, for various education service providers or systems, as taught by Perreault);; storing the credentials of the user received in association with the learning assessment environment (Para[0113] If the user does not have an existing account, then the user may create an account from this interface.  It is obvious to one ordinary skill in the art that login credential being saved for future user, as taught by Perreault); and updating the set of learning assessment environments to include the learning assessment environment (Para[0113] If the user does not have an existing account, then the user may create an account from this interface and it is obvious to one ordinary skill in the art that that once users creates an account by saving and updating the information corresponding to the user’s environment , as taught by Perreault).

6.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perreault et al. (US PG Pub 2011/0055100) published on January 02, 2014 in view of Vignisson (US PG Pub 2009/0254568) published on October 8, 2009 in further of Malov(US PG Pub 2014/0006106) published on January 02, 2014.

	As per claim 6 and 13, the combination Perreault and Vignisson teaches objects stored in an organizational database associated with an organization(Para[0104] Once a user has launched a course, the PRS 302 stores the version and provides the user with access to only that version of the course, as taught by Perreault)
	The combination Perreault and Vignisson does not teach replicating, in the database corresponding to the particular one of the assessment environments, 
(Para[0047] the in-memory database storing data replicated from a transaction data environment, the replicated data including data representative of the data attributes identified in at least one rule stored in the rule repository, as taught by Malov).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Perreault and Vignisson invention with the teaching of Malov because doing so would result in effectively allowing the user creating a more robust environment.

	As per claim 6 and 13, the combination Perreault, Molov and Vignisson teaches wherein updating the database is performed without updating corresponding data in the organizational database(Para[104][0142-0143] only update the portion of the data, as taught by Perreault) .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Monday, March 22, 2021